Exhibit 10.1 SECURED PROMISSORY NOTE REVOLVING LINE OF CREDIT Principal Amount:up to $1,500,000 Date:December 23, 2016 Variable Interest Rate:For amounts at any time outstanding up to $1,000,000, a variable rate equal to 200 basis points above the variable interest rate applicable to Payee’s credit line with First Choice Bank.For amounts at any time outstanding in excess of $1,000,000, 8.0% per annum. Term:The date (the “Maturity Date”) that is the earliest of: (i) three years from the date hereof, (ii) the termination of Payee’s credit line with First Choice Bank or (iii) forty-five (45) days following the date Borrower closes on a new credit facility with a financial institution, including First Choice Bank if such credit facility does not require any individual to provide a personal guaranty. Borrower: Heritage Global Inc., a Florida corporation Payee: The Dove Holdings Corporation, a California corporation Payee’s Address: 12625 High Bluff Drive, Suite 305, San Diego, CA 92130 1.Revolving Line of Credit. Subject to the terms, provisions and conditions of this Secured Promissory Note (the “Note”), Borrower agrees to borrow from Payee, and Payee agrees to disburse to Borrower, on a revolving basis, the proceeds of a revolving line of credit in a maximum aggregate amount not to exceed ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000) (the “Line of Credit”).If any advances or payments made by Payee pursuant to the terms of this Note, together with any other disbursements made by Payee of the proceeds of the Line of Credit, exceed the Principal Amount of the Note, such additional advances shall constitute additional indebtedness evidenced by the Note.Borrower shall pay within three (3) business days after written demand by Payee the amount by which the indebtedness hereunder may, at any time, exceed the Principal Amount of the Note. 2.Disbursements.Upon Borrower’s request during the term of this Note, Payee shall make disbursements to Borrower under this Line of Credit, if Payee determines in its reasonable discretion that such disbursements are reasonable and necessary; and provided further that no such disbursement shall be less than $25,000.00.Borrower unconditionally agrees to pay all expenses incurred in connection with the Line of Credit, including Payee’s reasonable attorney’s fees and costs, which are $3,600 as of the date of this Note.If requested by Payee in connection with any request for disbursements of Line of Credit proceeds, Borrower shall promptly provide all documents and information, including financial information, related to this Line of Credit and Borrower’s financial condition, prospects and results of operations.Borrower shall furnish to Payee such other materials, documents, papers or requirements regarding Borrower, as Payee shall reasonably request. 3.Calculation and Payment of Interest.Interest will be calculated on the basis of the actual number of days elapsed in a 365-day year (or a 366-day year in a leap year) and payable monthly in arrears. 4.Monthly Commitment Fee.During the term of this Note, Borrower shall pay to Lender an annual fee equal to $15,000, regardless of usage but prorated for partial years, payable in arrears in monthly installments of $1,250 commencing on January 31, 2017. 5.Terms of Repayment:Amounts borrowed under this Note may be prepaid, at any time, in whole or in part, without premium or penalty, as long each such repayment includes (i) repayment of principal in an amount that is not less than the lesser of $25,000.00 and the then outstanding principal balance of the Loan, and (ii) interest accrued to the date of such prepayment on the amount prepaid.Payments shall be by wire transfer or cashier’s check payable to the Payee, all in lawful money of the United States of America.Holder may repay and then reborrow funds under the Line of Credit at any time during the Term of the Line of Credit.The entire principal balance under this Note, and any unpaid, accrued interest, will be due and payable on the Maturity Date. 6.Place of Payment: All payments due under this Note shall be sent to the Payee’s Address set forth above or at such other place or account as the Payee or subsequently assigned holder of this Note may designate in writing in the future. 7.Application of Payments. Each payment under this Note shall be credited first to interest then due and any remainder to principal.All payments of principal under this Note shall be applied to the most remote principal installment then unpaid.Borrower waives the application of Sections1479 and 2822(a) of the California Civil Code and any other statute or rule of law that would otherwise direct, or permit Borrower to direct, the order of application of payments made by Borrower or amounts otherwise received by Payee. 8.Profit Participation; Principal Deals.While the Line of Credit is outstanding, Payee shall be entitled to receive 10% of Net Profits generated by, and shall be liable for 10% Net Losses incurred in connection with, Principal Transactions that are both undertaken by the Borrower on or after January 1, 2017 and consummated on or prior to the Maturity Date. “Principal Transactions” shall mean an auction in which Borrower’s affiliate Heritage Global Partners, Inc. (“HGP”), either directly or as a participant in a transaction consummated by one or more third parties, purchases the assets to be sold or guarantees a minimum price to the seller. Calculation of Net Profits and Losses from Principal Transactions shall occur at the conclusion of each fiscal year and promptly following maturity or the earlier termination of the Line of Credit. For purposes of this provision, “Net Profits” as to any Principal Transaction shall mean the excess, if any, of gross revenues realized by Borrower from such Principal Transaction (“Revenues”) over out-of-pocket auction, marketing, travel, commission and other expenses (including but not necessarily limited to fees paid to third parties excluding employees of Borrower, HGP or any other affiliate) directly incurred in connection with such Principal Transaction, but excluding any overhead or other expenses not directly related to such Principal Transaction (collectively, “Expenses”).“Losses” as to any Principal Transaction shall mean the excess, if any, of Expenses over Revenues.Borrower and Payee shall jointly calculate (each acting reasonably and in good faith) Net Profits and Losses from Principal Transactions at the conclusion of each 2 fiscal year during the term of the Line of Credit or promptly following the Maturity Date or the earlier termination of the Line of Credit.Such calculations shall be submitted to the board of directors of Borrower for review and approval before any payment of such Net Profits or Net Losses shall be due.For the avoidance of doubt, while the Line of Credit will be available during 2016, this provision shall only apply with respect to Principal Transactions resulting from engagements signed after January 1, 2017.
